EXHIBIT 10.1

 

KANBAY INTERNATIONAL, INC.

2005 GLOBAL LEADERSHIP BONUS PLAN

Kanbay International, Inc. (the “Company”) has adopted the Kanbay International,
Inc. 2005 Global Leadership Bonus Plan (the “Plan”) to provide for the payment
of performance bonuses to certain global leadership executives of the Company
and its Affiliates in consideration of their efforts during the 2005 fiscal year
(January 1, 2005 to December 31, 2005).  The purpose of the Plan is to align the
goals of those Executives participating in the Plan with the business goals and
objectives of the Company, to provide these Executives with financial incentives
to attain those goals and objectives and to reward these Executives for meeting
their Performance Targets.

1.             DEFINITIONS

For purposes of the Plan, the following terms shall have the following
definitions:

1.1           “Affiliate” means any corporation or other business entity, or
predecessor of such entity, if any, that is a parent or subsidiary of the
Company, including ownership of 50% or more of the voting or profits interests
of the corporation or other business entity.

1.2           “Base Salary” means an Executive’s annual base salary rate for the
2005 fiscal year.

1.3           “Board” means the Board of Directors of the Company.

1.4           “Bonus Schedule” means the bonus acknowledgement schedule provided
to an Executive that sets forth the Performance Bonus that the Executive is
eligible to earn under the Plan and the Performance Targets applicable to such
Performance Bonus.

1.5           “Cause” has the meaning set forth in any employment, consulting,
or other written agreement between the Executive and the Company or an
Affiliate.  If there is no employment, consulting, or other written agreement
between the Executive and the Company or an Affiliate, or if such agreement does
not define “Cause,” then “Cause” will have the meaning specified by the
Committee in connection with the grant of any Performance Bonus; provided, that
if the Committee does not so specify, “Cause” will mean the Executive’s:

(a)           willful neglect of or continued failure to substantially perform,
in any material respect, his or her duties (as assigned to the Executive from
time to time) or obligations (including a violation of policy) to the Company or
an Affiliate other than any such failure resulting from his or her incapacity
due to physical or mental illness;

(b)           commission of a willful act (including, without limitation, a
dishonest or fraudulent act) or a grossly negligent act, or the willful or
grossly negligent omission to act that is intended to cause, causes or is
reasonably likely to cause material harm to the Company or an Affiliate,
monetarily, reputationally or otherwise;

(c)           commission or conviction of, or plea of nolo contendere to, any
felony or any crime or offense involving dishonesty or fraud or that is
significantly injurious to the Company or an Affiliate, monetarily,
reputationally or otherwise; or

 

--------------------------------------------------------------------------------


 

(d)           abuse of illegal drugs or other controlled substances or habitual
intoxication.

Unless otherwise defined in the Executive’s employment or other agreement, an
act or omission is “willful” for this purpose if it was knowingly done, or
knowingly omitted to be done, by the Executive not in good faith and without
reasonable belief that the act or omission was in the best interest of the
Company.  The Committee has the discretion, in other circumstances, to determine
in good faith, from all the facts and circumstances reasonably available to it,
whether an Executive who is under investigation for, or has been charged with, a
crime will be deemed to have committed it for purposes of this Plan.

1.6           “Change in Control” means the occurrence of any one or more of the
following:

(a)           Any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), including a “group” (as
defined in Section 13(d)(3) of the Exchange Act), other than (i) the Company,
(ii) any wholly-owned subsidiary of the Company, or (iii) any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliate,
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company having fifty percent (50%)
or more of the combined voting power of the then-outstanding securities of the
Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business) (the “Company Voting Securities”); provided,
however, that the event described in this Section 1.6(a) shall not be deemed to
be a Change in Control by virtue of any underwriter temporarily holding
securities pursuant to an offering of such securities;

(b)           During any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, unless the
election, or the nomination for election by the stockholders of the Company, of
each new director of the Company during such period was approved by a vote of at
least two-thirds of the Incumbent Directors then still in office;

(c)           As the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of all or
substantially all of the assets or contested election, or any combination of the
foregoing transactions, less than a majority of the combined voting power of the
then-outstanding securities of the Company or any successor corporation or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction is held in
the aggregate by the holders of the securities of the Company entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction; or

(d)           The stockholders of the Company approve a plan of complete
liquidation of the Company.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than fifty
percent (50%) of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, however, that if after such acquisition
by the Company such person becomes the beneficial owner of additional Company
Voting Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control transaction
shall then occur.

Further notwithstanding the foregoing, unless a majority of the Incumbent
Directors determines otherwise, no Change in Control shall be deemed to have
occurred with respect to a particular Executive if the Change in Control results
from actions or events in which such Executive is a participant in a capacity
other than solely as an officer, employee or director of the Company or an
Affiliate.

1.7           “Committee” means the Compensation Committee of the Board that is
responsible for setting Performance Targets, certifying that such targets have
been met under the Plan and the administration of the Plan.

1.8           “Company” means Kanbay International, Inc., a Delaware
corporation, and any successor thereto.

1.9           “Disability” has the meaning set forth in any employment,
consulting, or other written agreement between the Executive and the Company or
an Affiliate.  If there is no employment, consulting, or other written agreement
between the Executive and the Company or an Affiliate, or if such agreement does
not define “Disability,” then “Disability” will mean (a) long-term disability as
defined under the long-term disability plan of the Company or an Affiliate that
covers that Executive, (b) if the Executive is not covered by such a long-term
disability plan, disability as defined for purposes of eligibility for a
disability award under the U.S. Social Security Act, or (c) if the Executive is
not covered by a long-term disability plan or the U.S. Social Security Act, the
Committee shall determine whether the Executive has incurred a Disability, in
its sole discretion.

1.10         “Executive” means the global leadership executive selected by the
Committee to participate in this Plan.

1.11         “Performance Bonus” means the additional cash remuneration payable
to an Executive pursuant to the Plan.

1.12         “Performance Period” means the annual or quarterly period set forth
in the applicable Bonus Schedule.

1.13         “Performance Target” means any annual or quarterly quantitative
objective or measurement (including any individual, organizational or
company-wide goal) that is appropriate and relevant to the Executive for the
Performance Period, as determined by the Committee and set forth in the Bonus
Schedule.  Performance Targets referring to global objectives will include
performance metrics for the Company and all Affiliates.  Performance Targets
referring to regional or territory objectives will include performance metrics
for the Company or its

3

--------------------------------------------------------------------------------


 

Affiliates that operate in that region or territory.  Performance Targets under
the Plan may include the following, all as specified in the Executive’s Bonus
Schedule:

(a)           net earnings;

(b)           operating earnings or income;

(c)           earnings growth;

(d)           net income (absolute or competitive growth rates comparative);

(e)           net income applicable to common stock;

(f)            gross revenue or revenue by pre-defined business segment
(absolute or competitive growth rates comparative);

(g)           revenue backlog;

(h)           margins realized on delivered services;

(i)            cash flow, including operating cash flow, free cash flow,
discounted cash flow return on investment, and cash flow in excess of cost of
capital;

(j)            earnings per share of common stock;

(k)           return on stockholders equity (absolute or peer-group
comparative);

(l)            stock price (absolute or peer-group comparative);

(m)          absolute and/or relative return on common stockholders equity;

(n)           absolute and/or relative return on capital;

(o)           absolute and/or relative return on assets;

(p)           economic value added (income in excess of cost of capital);

(q)           customer satisfaction;

(r)            expense reduction; and

(s)           ratio of operating expenses to operating revenues.

2.             ELIGIBILITY

Each Executive who participates in this Plan will receive a Bonus Schedule that
sets forth the maximum Performance Bonus, expressed as a percentage of
Executive’s Base Salary, that he or she will be eligible to earn under the
Plan.  The Bonus Schedule also will set forth the Performance Targets that have
been established by the Committee and that must be satisfied in order for the
Executive to receive his or her Performance Bonus.  An Executive is not eligible
to receive any Performance Bonus under the Plan unless it is specifically
mentioned in the Bonus Schedule.  Each Executive must return to the Committee an
executed copy of the Bonus Schedule to be eligible for Performance Bonuses under
this Plan.

3.             PERFORMANCE BONUSES

3.1           Amount of Performance Bonus.  The actual amount of the Performance
Bonus that an Executive receives will be based upon the attainment of the
Performance Targets set forth

4

--------------------------------------------------------------------------------


 

in the Bonus Schedule.  If a Performance Target is not fully and completely
achieved during the relevant Performance Period, then the applicable Performance
Bonus shall not be earned or paid.

3.2           Requirements for Payment of Performance Bonus.  An Executive will
be entitled to receive payment of the Performance Bonus for a Performance Period
only if the Executive is employed by the Company or one of its Affiliates on the
date that the Company (or Affiliate) pays the Performance Bonus for that
Performance Period.  Notwithstanding the foregoing, and provided that all other
terms and conditions of the Plan have been satisfied:

(a)           if the Executive’s employment is terminated after completion of
the Performance Period due to death, Disability or involuntary termination
without Cause, the Executive will be paid for any Performance Bonus he or she
would have been paid had he or she been employed on the date that the Company
(or Affiliate) pays the Performance Bonus for that Performance Period.

(b)           if the Executive’s employment is terminated during a Performance
Period due to death or Disability, the Executive will be paid a portion of the
Performance Bonus he or she would have been paid had he or she been employed on
the date that the Company (or Affiliate) pays the Performance Bonus for that
Performance Period, pro rated based on the number of days elapsed during the
Performance Period before the Executive’s employment was terminated.

(c)           if the Executive’s employment is involuntarily terminated by the
Company or an Affiliate without Cause during a Performance Period, the
Committee, in its sole discretion, may decide to pay the Executive a portion of
the Performance Bonus he or she would have been paid had he or she been employed
on the date that the Company (or Affiliate) pays the Performance Bonus for that
Performance Period, pro rated based on the number of days elapsed during the
Performance Period before the Executive’s employment was terminated.

3.3           Time and Medium of Payment.  An Executive’s earned Performance
Bonus will be paid in a lump sum no later than 90 days after the end of the 2005
fiscal year.  The Committee, in its discretion, may pay part or all of an
Executive’s earned Performance Bonus in shares of the Company’s common stock.

3.4           Committee Certification.  The Committee shall certify in writing,
prior to payment of any Performance Bonus hereunder to an Executive, that the
Performance Targets and any other material terms of the Plan were satisfied.

3.5           Change in Control.  If a Change in Control occurs and thereafter
the Executive’s employment is involuntarily terminated without Cause by the
Company or an Affiliate within the same fiscal year, the Executive will be paid
the Executive’s target bonus amount for all Performance Periods ending in the
year in which the Change in Control and termination occurred, as specified on
the Bonus Schedule, as if the Performance Targets had been met in full, and the
Executive had been employed on the date that the Performance Bonus was to be
paid.  Payment will be made within thirty days of the Executive’s termination.

5

--------------------------------------------------------------------------------


 

4.             GENERAL TERMS AND CONDITIONS

4.1           Administration by the Committee.  The Committee will administer
the Plan in accordance with its terms, and will have all powers necessary to
carry out the Plan’s provisions.  The Committee has full discretion to, and
will, interpret the Plan and determine all questions arising in its
administration, interpretation and application, including but not limited to
questions of eligibility and the status and rights of Executives and other
persons.  Any determination by the Committee will be conclusive and binding on
all persons.  The Committee may delegate to the Company’s Chief Executive
Officer some or all of its authority under the Plan, including the
responsibility for setting Performance Targets (other than with respect to
himself), certifying whether such Performance Targets have been met under the
Plan, setting Performance Periods, selecting eligible executives, and
administering the Plan.

4.2           No Assurance of Employment or Payment.  Participation in the Plan
does not guarantee or imply continued employment.  Except as required by
applicable law, nothing in this Plan or any Executive’s Bonus Schedule is
intended to create an employment agreement with an Executive.  By participating
in this Plan, the Executive agrees that his or her employment is “at-will”, and
the Executive or the Company (or the Affiliate that employs the Executive) may
terminate the employment relationship at any time for any reason or no reason. 
Furthermore, participation in the Plan does not guarantee payment of any
Performance Bonus amount.

4.3           Non-Payment or Recovery.  The Company or Affiliate may refuse to
pay a Performance Bonus or may recover a Performance Bonus previously paid if an
error in the calculation of a Performance Bonus has resulted in an overpayment
to an Executive.  If an erroneous Performance Bonus payment is to be recovered,
the Executive agrees to remit payment to the Company or the Affiliate the full
amount of the monies being recovered within thirty (30) calendar days after the
date of notice from the Company.  Recovery may be made by the Company or an
Affiliate at any time during and after the Executive’s employment until the
outstanding balance is satisfied in full.  This Section 4.3 shall continue to be
in effect after the expiration of this Plan and/or the expiration or termination
of the Executive’s employment with the Company or its Affiliates.

4.4           Amendment or Termination.  The Company reserves the right to amend
or terminate the Plan at any time.  Any such amendment or termination will be
made pursuant to a resolution of the Board.

4.5           Complete Agreement.  The terms and conditions this Plan, together
with the applicable Executive’s Bonus Schedule, constitute the complete and
exclusive statement of the understanding between the Company, its Affiliates,
and each Executive, which supersedes and excludes all prior or contemporaneous
proposals, understandings, agreements or representations, oral or written,
between the Company, its Affiliates, and each Executive, with respect to the
subject matter hereof.  If there is any conflict between the terms of the
applicable Bonus Schedule and this Plan document, the terms of this Plan
document will control.

4.6           Applicable Law.  Except to the extent preempted by federal law,
the Plan will be construed and administered under the laws of the State of
Illinois, without giving effect to its conflict of laws principles.

6

--------------------------------------------------------------------------------


 

4.7           Withholding.  The Company or an Affiliate may withhold from any
payment that it is required to make under the Plan amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law.

7

--------------------------------------------------------------------------------